Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-16 are pending.  
Priority
Instant application 16753556, filed 04/3/2020 claims benefit as follows:

    PNG
    media_image1.png
    92
    390
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS(s) filed 3/2/2021 and 8/20/2021 have been considered unless marked with a strikethrough.

Response to Restriction Election

    PNG
    media_image2.png
    254
    547
    media_image2.png
    Greyscale
.
According to Applicant claims 1-15 read on the elected specie.
 If the elected specie is not identified in the art then Examiner will expand his search to an additional specie.
The elected specie as an embodiment was not identified in the art.
Examiner expanded his search to additional species (see rejection below).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 11155655 (“the ‘655 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘655 patent teach complexes, polymerization, methods of making the complex which contains overlapping cations and anions.  
With respect to concentration and other result effective variables that could impact the rate of reaction, these variables are not explicitly taught by the claims.  
However, such limitation as concentration impact the rate of reaction and are at least result effective variables for that reason.  Therefore, it would be prima facie obvious to one having ordinary skill in the art to optimize these variables through routine experimentation. 

Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 4-9, 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Li et al. (“Li”, made of record on the IDS).
This rejection applies to an expanded specie.
The Li article teaches a method for preparing transition metal-nitrile complexes containing boron compounds with an amine containing cation (pages 1541, 1549, and 1540 and scheme 2.12 for example). The Li article teaches copper and acetonitrile which is a coordinating solvent.  For example:

    PNG
    media_image3.png
    192
    394
    media_image3.png
    Greyscale
.
The copper nitrate in acetonitrile is considered the dispersion which is reacted with the organic borate complex.  The transition metal is copper which is in group 11.
With respect to the molar ratio, the scheme shows a 1:1 ratio.  The complex is dissolved in toluene on formation, and using the broadest reasonable interpretation (BRI) this could be considered to meet the limitations of instant claim 9.  
With respect to intended uses, the Li article teaches polymerization.  With respect to the product by process claims, the product is taught, the transition metal is hydrated or anhydrous, and the solvent is a linear alkyl solvent – acetonitrile.

Claim(s) 1-4, 8, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Rivers et al. (“Rivers”, made of record on the IDS) as evidenced by the article to Xuliang Dai et al. (“the Dai article”, made of record on the IDS).
This rejection applies to the expanded specie.
The Rivers article teaches the preparation of [Rh(PMe3)4][B(C6F5)4] comprising the steps of reacting a suspension of the metal salt [Rh(PMe3)4][Cl] in the coordinating solvent toluene with Et3Si-[B(C6F5)4] (page 4301, column 2).  
The evidentiary reference teaches that in some cases toluene can be considered a coordinating solvent (page 4798, scheme 1).  The BRI must be applied.  

Claim(s) 1, 4-5, 7-9, 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Ma, L. et al. (“the Ma” article, made of record on the IDS).
The Ma article teaches a method of preparing [Pd(OAc)(py)3][B(C6F5)4] comprising reacting [Pd(py)2(OAc)2 with [Li(OEt2)2.5)[B(C6F5)4] in acetonitrile and pyridine (page 3478, paragraph 2.1 for example.  For experimental see 3479 columns 1-2.

    PNG
    media_image4.png
    117
    437
    media_image4.png
    Greyscale
.
The product is at least washed with solvent of the reaction and is isolated as a white solid.  With respect to the intended use containing claims, the complex is capable of the intended use.  With respect to the product by process claims, the product meets the limitations.  The complex is anhydrous or hydrated.  Acetonitrile is a linear alkyl solvent. 


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Kuhn et al. (“the Kuhn article”, Angew. Chem. Int. Ed. 2003, 42, No. 11, 1307-1310).
This rejection relates to the output of the product by process claim.  The Kuhn article teaches:

    PNG
    media_image5.png
    153
    540
    media_image5.png
    Greyscale
.
These are outputs from a process.  These are products.  This product-by-process claims should stand alone (see objection below) since it is a product claim and not a method claim.


Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over the article to Li et al. (“Li”, made of record on the IDS).
The Li article teaches as disclosed above and at least those teachings are incorporated by reference herein.
The Li article fails to explicitly teach ratios of solvent.
However, ratios of solvent are a concentration.  The concentration impacts solubility and rate of reaction and therefore the ratio of solvent is a result effective variable.
It would have been prima facie obvious to one having ordinary skill in the art to perform routine optimization in order to arrive at the limitations of claim 10 because solvent 
 
Claim Rejection – 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low molecular weight" in claim 12 is a relative term which renders the claim indefinite.  The term "low molecular weight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant can correct this term by amending to a specific molecular weight range.
Claim 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “derivatives thereof”.  It is unclear which compounds are supposed to be covered by this expression.  Deletion of this term would overcome this rejection.

Claim Objections
	Claim 14 is objected to because of the following informalities:  The product by process claim should stand alone since it is a product claim and not a method claim.  Appropriate correction is required.

Conclusions
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622